Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct minor deficiencies: 
	-Claim 1, Line 14: Between “the” and “outlet”, -- extended -- has been inserted.
	-Claim 1, Line 16: Between “the” and “outlet”, -- extended -- has been inserted.
-Claim 1, Line 18: Between “the” and “outlet”, -- extended -- has been inserted.
	-Claim 1, Line 19: Between “the” and “outlet”, -- extended -- has been inserted.
-Claim 1, Line 21: Between “the” and “outlet”, -- extended -- has been inserted.
-Claim 1, Line 22: Between “the” and “inlet”, -- circular -- has been inserted.
	-Claim 1, Line 24: Between “the” and “outlet”, -- extended -- has been inserted.
	-Claim 1, Line 25: Between “the” and “outlet”, -- extended -- has been inserted.
-Claim 3, Line 3: Between “the” and “inlet”, -- circular -- has been inserted.
	-Claim 8, Line 3: “the” before “reverse” has been changed to -- a --.
	-Claim 8, Line 4: Before “outlet”, -- extended -- has been added.
-Claim 8, Line 4: “the” before “curvature” has been changed to -- a --. (twice)
	-Claim 9, Line 2: Before “channels”, -- filtration -- has been added.
-Claim 9, Line 4: Between “the” and “channel”, -- rectangular -- has been inserted.
-Claim 9, Line 5: Between “the” and “channel”, -- rectangular -- has been inserted.
-Claim 12, Line 2: Between “the” and “outlet”, -- extended -- has been inserted.
-Claim 12, Line 3: Between “of” and “channels”, -- filtration -- has been inserted. (twice)
-Claim 14, Line 2: Between “of” and “channels”, -- filtration -- has been inserted.
-Claim 17, Line 7: “geometry” has been changed to -- shape --.
-Claim 17, Line 12: Before “serpentine”, -- single -- has been added.
-Claim 17, Line 13: Between “the” and “serpentine”, -- single -- has been inserted.
-Claim 17, Line 16: Between “outlet” and “comprising”, -- conduit -- has been inserted.
-Claim 19, Line 2: Between “rectangular” and “lumen”, -- channel -- has been inserted.
-Claim 19, Line 4: Between “the” and “channel”, -- rectangular -- has been inserted.
-Claim 19, Line 5: Between “the” and “channel”, -- rectangular -- has been inserted.
-Claim 26, Line 1: “the” has been changed to -- a --.
-Claim 29, Line 1: “the” before “height” has been changed to -- a --.
-Claim 29, Line 3: “the” before “distal” has been changed to -- a --.
-Claim 30, Line 1: Between “the” and “inlet”, -- extended -- has been inserted.
-Claim 30, Line 3: “the” before “first” has been changed to -- a --.
-Claim 30, Line 3: “the” before “direction” has been deleted.
-Claim 30, Line 4: Between “the” and “inlet”, -- extended -- has been inserted.
-Claim 32, Line 1: Between “the” and “inlet”, -- extended -- has been inserted.
-Claim 32, Line 3: “the” before “first” has been changed to -- a --.
-Claim 32, Line 3: “the” before “direction” has been deleted.
-Claim 32, Line 3: Between “the” and “inlet”, -- extended -- has been inserted.
-Claim 32, Line 4: Between “the” and “inlet”, -- extended -- has been inserted.
-Claim 34, Line 16: “the” before “rectangular” has been changed to -- a --. (twice)
-Claim 34, Line 19: Before “serpentine”, -- single -- has been added.
-Claim 34, Line 20: Between “the” and “serpentine”, -- single -- has been inserted.
-Claim 34, Line 23: Between “outlet” and “comprising”, -- conduit -- has been inserted.
-Claim 36, Line 2: Between “rectangular” and “lumen”, -- channel -- has been inserted.
-Claim 36, Line 4: Between “the” and “channel”, -- rectangular -- has been inserted.
-Claim 36, Line 5: Between “the” and “channel”, -- rectangular -- has been inserted.
-Claim 43, Line 1: “the” has been changed to -- a --.
-Claim 46, Line 1: “the” before “height” has been changed to -- a --.
-Claim 46, Line 3: “the” before “distal” has been changed to -- a --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Great Britain Patent Application No. 2086762 A (hereinafter Knothe et al.) is considered the closest prior art of record.  Knothe et al. disclose a hemofilter (4) for an implantable filtration device comprising an inlet manifold (11) and an outlet manifold (11) fluidly connected to patient's blood vessels and further fluidly connected to a plurality of filtration channels (11) which are rectangular and stacked in parallel forming a sheet staple wherein the sheets are linked by U-turns (see Figures 1-2; page 3, line 39 – page 4, line 115).
US 2012/289881 A1 (hereinafter Lyu et al.) discloses a hemofilter for an implantable filtration device comprising an inlet manifold and an outlet manifold fluidly connected to a plurality of filtration channels which are rectangular and stacked in parallel (sheet staple), wherein the inlet and outlet manifolds are tapered, and wherein the inlet and outlet are connected to patient's blood vessels (see Figure 26).
However, none of the prior art of record neither teaches nor suggests a hemofilter of claim 1 comprising:
the extended inlet manifold comprising:
a first region comprising:
a circular inlet configured for connection to a blood vessel of an individual; and a transition section in which lumen of the extended inlet manifold transitions from having a circular cross-section to having a rectangular cross-section; and
a second region comprising a U-shaped turn and followed by a linear tapered section, the linear tapered section comprising a plurality of openings in fluid communication with the plurality of filtration channels, wherein the plurality of filtration channels are arranged in a spaced-apart stacked configuration and are in fluid communication with a plurality of openings in a first region of the extended outlet manifold, wherein the first region of the extended outlet manifold is parallel to the linear tapered section of the extended inlet manifold and is reverse-tapered with reference to the linear tapered section of the extended inlet manifold and wherein the extended outlet manifold comprises a second region comprising:
a transition section in which lumen of the extended outlet manifold transitions from having a rectangular cross-section to having a circular cross- section and 
a  hemofilter of claim 17 comprising:
the extended inlet conduit comprising:
a first region comprising:
an inlet having a circular cross section shape configured for connection to a blood vessel of an individual; and a transition region in which lumen enclosed by the first region transitions from the circular cross section shape into a rectangular cross section shape;
a second region comprising a rectangular cross section and a curved region connected to the serpentine filtration channel; 
the serpentine filtration channel comprising:
a plurality of filtration sections arranged in a spaced-apart stacked configuration wherein the plurality of filtration sections are connected via turnaround sections; and
the outlet conduit comprising:
first region having a rectangular cross-section; and
a second region that transitions from rectangular to a circular cross section and terminates in a circular outlet configured for connection to a blood vessel of the individual and 
a hemofilter of claim 34 comprising:
an extended inlet conduit comprising:
an inlet;
a first transition region;
a first turnaround section; 
a second transition region;
a second turnaround section;
wherein in the first transition region the inlet transitions from a circular cross section, configured for connection to a blood vessel of an individual, into a substantially rectangular cross section,
wherein the rectangular cross section at the end of the first transition region matches the rectangular cross section of the first turnaround section,
wherein in the second transition region the first turnaround section expands in width such that the rectangular cross section at the end of the second transition region matches the rectangular cross section of the second turnaround section,
wherein the rectangular cross section of the second turnaround section matches that of the serpentine filtration channel; the serpentine filtration channel comprising:
a plurality of filtration sections arranged in a spaced-apart stacked configuration wherein the filtration sections are connected via turnaround sections; and
the outlet conduit comprising:
first region having a rectangular cross-section; and
a second region that transitions from rectangular to a circular cross section and terminates in a circular outlet configured for connection to a blood vessel of an individual.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
7/13/22